DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on August 10, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on August 10, 2021, is acknowledged.
Applicant’s remarks, filed on August 10, 2021 in response to the non-final rejection mailed on April 23, 2021 have been fully considered.
Applicant’s submission of a declaration under 37 CFR 1.130, filed on August 8, 2021, is acknowledged. In view of the applicant’s declaration, the reference of Standley et al. (Methods Enzymol. June 2017, 26 pages; cited on Form PTO-892 mailed on January 21, 2021) is excepted as prior art. 
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.
  
Election/Restrictions
Claims 2, 3, 10, 12, 14, 16, and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 19, 2021.

Sequence Compliance
In view of the applicant’s instant amendment to the specification, the requirements for a sequence listing have been perfected.

Specification/Informalities
The objection to the specification is withdrawn in view of the applicant’s instant amendment to the specification. 

Claim Objections
The objection to claim 1 is withdrawn in view of the applicant’s instant amendment to claim 1 to recite “Escherichia coli (E. coli)”.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 6 under 35 U.S.C. 112(b) is withdrawn in view of the applicant’s instant amendment to claim 6 to delete “kanamycin”.

Claims 1, 4-9, 11, 13, and 15 are newly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is necessitated by the applicant’s instant amendment to claim 1. 
Claim 1 (claims 4-9, 11, 13, and 15 dependent therefrom) is confusing in the recitation of “promoter transcribes” in lines 10 and 12 of claim 1 because, while promoters are known in the art to promote or control transcription, promoters are not 
 
Claim Rejections - 35 USC § 112(a)
Claims 1, 4-9, 11, 13, and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the 
As amended, the claims are drawn to a method of detecting mutagenesis in E. coli, the method comprising: 
(a) culturing E. coli cells in a first liquid culture at a restrictive temperature, wherein the E. coli cells in the first liquid culture comprise a plasmid comprising (i) a first polynucleotide encoding an inactive β-lactamase and having a sequence of any one of SEQ ID NOS: 2-7, wherein nucleotides 202 to 204 of the sequence of any one of SEQ ID NOS: 2-7 does not encode serine, and (ii) a second polynucleotide encoding a fluorescent protein, wherein the first polynucleotide and the second polynucleotide are operably linked to a first promoter, wherein the E. coli cells further comprise (i) an error prone polymerase I operably linked to a second promoter, wherein the second promoter transcribes the error prone polymerase I at the restrictive temperature, and (ii) a wild type polymerase I that is operably linked to a third promoter, wherein the third promoter transcribes the error prone polymerase I at a permissive temperature; 
(b) plating the E. coli cells in the first liquid culture on a solid media comprising a β-lactam antibiotic; 
(c) incubating the first solid media at the permissive temperature; 
(d) selecting a fluorescent E. coli colony from the solid media; 
(e) culturing the fluorescent E. coli colony in a second liquid culture at the permissive temperature, wherein the second liquid culture comprises the β-lactam antibiotic; and 
E. coli cells of the second liquid culture relative to the first liquid culture, wherein the change in growth indicates mutagenesis of the inactive β-lactamase to an active β-lactamase.
Practicing the claimed method requires a genus of Escherichia coli cells comprising a plasmid comprising (i) a first polynucleotide encoding an inactive β-lactamase and having a sequence of any one of SEQ ID NOS: 2-7, wherein nucleotides 202 to 204 of the sequence of any one of SEQ ID NOS: 2-7 does not encode serine, and (ii) a second polynucleotide encoding a fluorescent protein, wherein the first polynucleotide and the second polynucleotide are operably linked to a first promoter, wherein the E. coli cells further comprise (i) an error prone polymerase I operably linked to a second promoter, wherein the second promoter transcribes the error prone polymerase I at the restrictive temperature, and (ii) a wild type polymerase I that is operably linked to a third promoter, wherein the third promoter transcribes the error prone polymerase I at a permissive temperature. The strain of E. coli cells, the fluorescent protein, the configuration of the encoded polypeptides (e.g., inactive β-lactamase and fluorescent proteins as separate proteins or inactive β-lactamase and fluorescent protein as a fusion protein), and the restrictive and permissive temperatures are unlimited. 
In this case, the specification discloses the actual reduction to practice of two representative species of the genus of recited Escherichia coli cells:
an Escherichia coli cell expressing a wild-type polymerase I and an error-prone polymerase I, and comprising a plasmid, wherein the plasmid comprises a polynucleotide encoding a green fluorescent protein (GFP) and a polynucleotide oC induces reverse mutation and when cultured at 30oC allows for normal growth of the E. coli cells; and 
an Escherichia coli cell expressing a wild-type polymerase I and an error-prone polymerase I, comprising a plasmid, wherein the plasmid comprises a polynucleotide encoding a fusion of superfolder GFP comprising the amino acid sequence of SEQ ID NO: 10 and a downstream inactive β-lactamase encoded by one of the nucleotide sequences of SEQ ID NO: 2-7, wherein the polypeptides are separately transcribed and are not fused, and when cultured at 37oC induces reverse mutation and when cultured at 30oC allows for normal growth of the E. coli cell. 
Regarding the knowledge and skill in the relevant art, the reference of Standley (supra) discloses the following at p. 4:
“To obtain a functional translational fusion, we had to use superfolder GFP (sfGFP), an evolved form of cycle 3 GFP with two additional mutations selected for robustness to translational fusions (27). In addition, we found that sfGFP is only functional if located at the N-terminus, not at the C-terminus. Even this fusion is not stable in all strains: while it emits a high level of fluorescence in Top10 cells, we found that it produced inconsistent fluorescence JS200 cells and no fluorescence in AB1157 and its GW7101 (ada alkB∷CAT) derivative.”

Also, the reference of Camps et al. (US 2012/0302461 A1; cited on the IDS filed on June 25, 2019) discloses the following at paragraph [0089]:
“In the process of creating the dual function protein, we found that placing GFP at the N-terminus was critical, as well as using a “superfolder” form of GFP. When the standard “cycle3” form of GFP was used, a wide variation in fluorescence intensities and of antibiotic resistance phenotypes was observed, Suggesting impaired fluorescence and carbenicillin resistance (FIGS. 4c,5b). Given the 

Given the breadth of the claims as described above, the high level of unpredictability in the art as supported by the cited references, and the disclosure of only two representative species of the recited genus, one of skill in the art would not accept the two disclosed representative species as being representative of other Escherichia coli cells as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112(a).  

RESPONSE TO REMARKS: The applicant argues that the written description standard applied by the Examiner is inappropriate as the recited fluorescent protein is not the novel feature of the claims. The applicant argues that the claimed subject matter is a method performed by the active steps of (a) to (f) as recited in claim 1. According to the applicant, a lower requirement for written description is applicable to a claim term that is not the point of novelty in an invention.
The applicant’s argument is not found persuasive. It is acknowledged that the claims are drawn to a method and not a product per se. However, according to MPEP 2163.I.A, “[t]he claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art”. There is no evidence that the genus of E. coli cells is conventional or known in the art. In this case, the recited E. coli cells, including the fluorescent protein, the configuration of the encoded polypeptides (e.g., inactive β-lactamase and fluorescent proteins as separate proteins or inactive β-lactamase and fluorescent protein as a fusion protein), and the restrictive and permissive temperatures, which relate to both growth of the E. coli cells and the activities of both the second and third promoters, is an essential and critical feature of the claimed method. However, given that the strain of E. coli cells, the fluorescent protein, the configuration of the encoded polypeptides (e.g., inactive β-lactamase and fluorescent proteins as separate proteins or inactive β-lactamase and fluorescent protein as a fusion protein), and the restrictive and permissive temperatures are unlimited, the genus is considered to encompass widely variant species and, as noted above, given the breadth of the claims, the high level of unpredictability in the art as supported by the cited references, and the disclosure of only two representative species of the recited genus, one of skill in the art would not accept the two disclosed representative species as being representative of other Escherichia coli cells as encompassed by the claims.
In this case, it appears the applicant is requiring one of skill in the art to identify the combination of E. coli strain, fluorescent protein, configuration of the encoded polypeptides (e.g., inactive β-lactamase and fluorescent proteins as separate proteins or inactive β-lactamase and fluorescent protein as a fusion protein), and the restrictive and permissive temperatures that can be used in the claimed method to detect mutagenesis, thus relying on experimentation conducted after the effective filing date to show possession. However, it is noted that possession of the claimed invention must be shown at the time of filing and based on the preponderance of the evidence at the time of filing, it is the examiner’s position that the specification fails to adequately describe the claimed invention.  
For these reasons, it is the examiner’s position that the specification fails to satisfy the written description requirement of 35 U.S.C. 112(a). 

Conclusion
Status of the claims:
Claims 1-16 and 23-26 are pending.
Claims 2, 3, 10, 12, 14, 16, and 23-26 are withdrawn from further consideration.
Claims 1, 4-9, 11, 13, and 15 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656